ORDER

City of Shelbina (“Shelbina”) appeals from the judgment of the trial court declaring Mary Fifer’s use of her property (“the property”) as a mobile home park to be a valid and continuing non-conforming use of the property, and ordering Shelbina to issue necessary permits and connect necessary utilities to permit Mary Fifer (“Fifer”) to operate a mobile home park. Shelbina also appeals the trial court judgment awarding damages to Fifer for lost income, and enjoining it from pursuing cases pending in the Municipal Division of the Circuit Court of Shelby County.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*257The judgment of the trial court is affirmed in accordance with Rule 84.16(b).